DETAILED ACTION
Introduction
This office action is in response to Applicant’s submission filed on 12/23/2021 in response to the Office Action mailed on 9/24/2021. Claims 1-4, 6-11, 13-18 and 20-23 are pending in the application. Claims 5, 12, 19 have been canceled. As such, claims 1-4, 6-11, 13-18 and 20-23 have been reconsidered and examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response filed on 12/23/2021 has been correspondingly accepted and considered in this Office Action. Claims 1-4, 6-11, 13-18 and 20-23 have been examined. Claims 5, 12, 19 have been canceled.

Response to Arguments
In view of Applicant’s amendments of claim 3, 10 and 17, claim interpretation under 112(f) has been reconsidered and withdrawn.  In view of Applicant’s amendments to independent Claims 1, 8, and 15, the previous rejections of Claims 1, 7, 15 under 35 U.S.C. § 102 and 2, 8, 9, 14 and 16 under 35 U.S.C. § 103 are respectfully reconsidered, and hereinafter addressed as follows. Applicant’s Remarks filed 12/23/2021 is respectfully reconsidered and found persuasive. New Claims 21-23 have been examined and hereinafter addressed as follows.

Allowable Subject Matter
The following is an Examiner’s statement of reasons for allowance:
Claims 1-4, 6-11, 13-18 and 20-23 are found allowable over the prior art of record for at least the following rationale.
At best, Langehoveen et. al. (U.S. Patent Application Publication 2012/0239406) teaches identifying and extracting one or more private features from speech segments and generating synthesized speech segments while maintaining one or more non-private features using a learned generator model preventing the recognition of some content of the obfuscated audio recording (see Langehoveen, Fig. 1 and [0044-0048]).  
Further, Nguyen, K. A., & Luo, Z. (2018, June). Cover your cough: Detection of respiratory events with confidence using a smartwatch. In Conformal and Probabilistic Prediction and Applications (pp. 114-131). PMLR teaches extracting features from each audio frame by extracting the relevant features with MFCC, CFA, and ZCR, then used them to train a machine learning model and to match the test sample with the training examples, Dynamic Time Warping as a distance metric for k-Nearest Neighbours to find the closest training examples to the test sample for machine learning classification and providing Conformal Prediction to associate a confidence level for each test sample and to observe how well it fits into the whole training dataset (see Nguyen, Fig. 2, section 3.1, 3.2, 3.3).
Additionally Lan et. al. (U.S. Patent 10,685,669) teaches machine learning models to determine a score to identify speech or non-speech based on the degree of similarity to the reference signals (see Lan, col 13 lines 38- col 14 lines 2).
Notwithstanding, Langehoveen, Nguyen, and Lan’s teachings still fail to teach or fairly 
Please, see additional references in form PTO-892 for more details.
Similarly, dependent Claims 2-4, 6-7, 9-11, 13-14, 16-18 and 20-23 further limit allowable independent Claims 1, 8, and 15 correspondingly, and thus said claims are also found allowable over the prior art of record by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion





The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sun, X., Lu, Z., Hu, W., & Cao, G. (2015, September). SymDetector: detecting sound-related respiratory symptoms using smartphones. In Proceedings of the 2015 ACM International Joint Conference on Pervasive and Ubiquitous Computing (pp. 97-108) discloses “SymDetector consists of four components. Audio Sampler reads audio samples from the microphone and segments them as frames and windows. The windows which may potentially contain respiratory symptoms are sifted out by Symptom Detector and fed to Symptom Classifier, where acoustic features are extracted and multi-level classifiers are used to classify the respiratory symptoms. The detection results are then recorded in Symptom Recorder” (see Sun, pg. 97, col. 2, lines 31-38).
Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh M Mehta can be reached on (571)272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANDINI SUBRAMANI/            Examiner, Art Unit 2656                                                                                                                                                                                            
/EDGAR X GUERRA-ERAZO/Primary Examiner, Art Unit 2656